
	
		II
		Calendar No. 229
		111th CONGRESS
		1st Session
		S. 1672
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2009
			Mr. Reed (for himself,
			 Ms. Snowe, Mrs.
			 Shaheen, Ms. Collins,
			 Mrs. Gillibrand,
			 Mr. Kerry, Mr.
			 Sanders, Mr. Gregg,
			 Mr. Burr, Mr.
			 Whitehouse, Mr. Wyden,
			 Mr. Cardin, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		
			December 16, 2009
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To reauthorize the National Oilheat Research Alliance Act
		  of 2000.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Oilheat Research Alliance
			 Reauthorization Act of 2009.
		2.ReauthorizationSection 713 of the National Oilheat Research
			 Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by
			 striking the date that is 9 years after the date on which the Alliance
			 is established and inserting February 6, 2011.
		
	
		December 16, 2009
		Reported without amendment
	
